Order entered May 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01713-CV

                 IN THE INTEREST OF M.G.M. AND M.M., CHILDREN

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 05-06308

                                           ORDER
       The Court has before it appellant’s second motion for extension of time to file his brief.

The Court GRANTS the motion and ORDERS appellant to file his brief by June 26, 2013. No

further extensions will be granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE